   Case 3:18-cv-01270-B Document 44 Filed 03/07/19        Page 1 of 3 PageID 248


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

BRAYAN R. NUNEZ CRISANTO                       §
    Plaintiffs                                 §
                                               §
VS.                                            §      C.A. NO. 3:18—CV-01270-B
                                               §
CALADAN OCEANIC, LLC                           §
    Defendants                                 §

                   JOINT REPORT REGARDING MEDIATION

      COMES NOW, Plaintiff, BRAYAN R. NUNEZ CRISANTO, and Defendant,

CALADAN OCEANIC, LLC and files this Joint Report in accordance with the Court’s

Scheduling Order (Dkt. Entry No. 29) and Mediation Order (Dkt. Entry 36).

      Per the Court’s Mediation Order the parties will be mediating with Mark Gilbert

of Lyon, Gorsky & Gilbert, L.L.P. (CBS Tower, 12001 N. Central Expressway, Suite 650,

Dallas, Texas 75243) on Friday, March 15th, 2019.

                                      Respectfully Submitted,

                                      SCHECHTER, MCELWEE, SHAFFER & HARRIS, LLP


                                      By:     /s/Matthew D. Shaffer
                                            MATTHEW D. SHAFFER
                                            TBA # 18085600
                                            FED I.D. #: 8877
                                            DENNIS M. MCELWEE
                                            TBA # 13587820
                                            3200 Travis, 3rd Floor
                                            Houston, Texas 77006
                                            TEL:       (713) 524-3500
                                            FAX:        (713) 751-0412
                                            Email: Mshaffer@smslegal.com
                                            Email: Dmcelwee@smslegal.com

                                            - AND -

                                            Edward W. Sampson III
                                            TBA # 90001985
Case 3:18-cv-01270-B Document 44 Filed 03/07/19    Page 2 of 3 PageID 249


                                    Law Offices of Edward W. Sampson, PC
                                    3710 Rawlins Street, Suite 1230
                                    Dallas, Texas 75219-4277
                                    Telephone: (214) 880-1789
                                    Facsimile: (214) 220-1233
                                    Email: Edwardwsampson@gmail.com

                                    ATTORNEYS FOR PLAINTIFF
                                    BRAYAN R. NUNEZ CRISANTO

                              - AND -

                              GRAY REED & MCGRAW LLP


                              By:     /s/ Kenneth C. Stone
                                    KENNETH C. STONE
                                    State Bar No. 19296300
                                    Email: kstone@grayreed.com
                                    RUSSELL E. JUMPER
                                    State Bar No. 24050168
                                    Email: rjumper@grayreed.com
                                    SKYLER Y. STUCKEY
                                    State Bar No. 24079411
                                    Email: sstuckey@grayreed.com
                                    1601 Elm Street, Suite 4600
                                    Dallas, Texas 75201
                                    Telephone: (214) 954-4135
                                    Facsimile: (214) 953-1332

                                    - AND -

                                    WAGNER LEGAL
                                    SCOTT A. WAGNER
                                    3050 Biscayne Blvd., #904
                                    Miami, FL 33137
                                    Telephone: (305) 459-3005
                                    Direct: (305) 768-9247
                                    By: /s/ Scott A. Wagner
                                    Scott Wagner, Esq.
                                    Florida Bar No. 10244
                                    sw@WagnerLegalCo.com

                                    ATTORNEYS FOR DEFENDANT
                                    CALADAN OCEANIC, LLC
   Case 3:18-cv-01270-B Document 44 Filed 03/07/19            Page 3 of 3 PageID 250



                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served upon all
known counsel of record in accordance with the Federal Rules of Civil Procedure on
this 7th day of March, 2019, properly addressed as follows:


Kenneth C. Stone
Russell E. Jumper
Skyler Y. Stuckey
GRAY REED & MCGRAW LLP
1601 Elm Street, Suite 4600
Dallas, Texas 75201
Telephone: (214) 954-4135
Facsimile: (214) 953-1332
Email: kstone@grayreed.com
Email: rjumper@grayreed.com
Email: sstuckey@grayreed.com

AND

Scott A. Wagner
WAGNER LEGAL
3050 Biscayne Blvd., #904
Miami, FL 33137
Telephone: (305) 459-3005
Direct: (305) 768-9247
Email: sw@WagnerLegalCo.com

ATTORNEYS FOR DEFENDANT
CALADAN OCEANIC, LLC



                                                 /s/ Matthew D. Shaffer
                                                MATTHEW D. SHAFFER
